Gardner, P. J.
Code (Ann.) § 30-101 provides in part as follows: “If a verdict or judgment is rendered, authorizing the grant of a total divorce or for total divorce and permanent alimony, the verdict or judgment shall not become final for a period of thirty days.” The plaintiff, within thirty days of the decree of the Superior Court of Fulton County, obtained an order setting aside the decree. The decree never became final and was set aside within the time provided for by law. There are no pleadings or evidence in the record attacking the proceedings of the superior court in setting aside the decree of the superior court. In this situation the presumption is that the order was valid in every respect.
The above being true, it necessarily follows that the contract sued upon in the instant case, regarding the property settlement between the parties in this case, is valid and the claimant was within her right in seeking recovery against the defendant. See Craig v. Craig, 53 Ga. App. 632 (186 S. E. 755).
The Civil Court of Fulton County did not err in denying the motion for new trial.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.